DETAILED ACTION
This detailed action is in response to arguments filed on October 1, 2021, and any subsequent filings.
Claims 1, 2, and 4-20 stand rejected.  Claims 11 and 20 had been previously canceled.  Claims 1, 2, 4-10, and 12-19 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Abstract
Applicants' arguments (Remarks, Page 5/Paragraph 4 (hereinafter "Pg/Pr") – Pg6/Pr2), filed October 1, 2021, with respect to the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn. 
Specification
Applicants' amendments to the specification give rise to a new objection and render the claims indefinite under 35 USC 112(b) as detailed below.
Claim Objections
Claim 5 has been amended and the objection withdrawn.
Claim Rejections - 35 USC § 112
Claim 1: "porous specific surface area"
Applicants' arguments filed October 1, 2021 have been fully considered but they are not persuasive.
As to Applicants' argument that Ishikiriyama discloses a method of measuring internal pores of silica gels and thus would be applicable to the claimed invention (Decl.1, Sec. 6), no connection has been made as neither the instant claims or specification relate or even mention silica gels.  Further, the copy of Ishikiriyama previously submitted by Applicants on November 19, 2020 lacks sufficient clarity as to be fully legible as required by 37 CFR 1.98.  From what can be read, Ishikiriyama does not appear to include any measuring method.  Finally, as noted in Chen, et al., "Calculation Method of Specific Surface Area of Foam Metal Based on an Ideal Tetradecahedron Model for Lithium Ion Battery," Int'l J. of Photoenergy, vol. 2020, 1-7 (2020) (hereinafter "Chen"), the specific surface area is expressed as per unit volume or unit mass (Pg1/C1/Pr1, Pg2/C1/Pr2-Pg4/C2/Pr2 (deriving porous specific surface area per volume)).
Claim 1: Inscribed Circle Diameter Di and Circumscribed Circle Diameter Do Calculation
Applicants' arguments filed October 1, 2021 have been fully considered but they are not persuasive.
Applicants argue that the calculation of the inscribed circle diameter Di and circumscribed circle diameter Do does not required an algorithm (Decl., Sec. 7a), may be 
The specification as filed only discloses that the inscribed circle diameter Di and circumscribed circle diameter Do are determined using specific software (Pr47).  Whether this software uses the steps recited by Applicants cannot be determined as the algorithm for the software has not been submitted.  Further, if the steps and prior art relied upon by Applicants were added to the written description these would constitute new matter as nothing in the application as filed recites either.  Thus, interpreting the limitation under the required broadest reasonable interpretation consistent with the specification (MPEP 2111), the limitation can only be construed to mean the scribed circle diameter Di and circumscribed circle diameter Do are determined using specific software cited in the specification.
Claim 2: "average radius of the pores"
Applicants' arguments filed October 1, 2021 have been fully considered but they are not persuasive.
As to Applicants' arguments that Ishikiriyama discloses the definition of the limitation using different terminology (Decl., Sec. 9), the written description describes determining the average radius of the pores "by measuring a freezing point depression due to capillary condensation of water in a pore by differential scanning calorimetry (DSC) using a differential scanning calorimeter (DSC)" (Spec., Pr51) yet nothing that can be discerned in Ishikiriyama due to poor legibility indicates any freezing point depression or capillary condensation.  Thus, the limitation remains indefinite.
Claim 6: "dense layer" and "porous portion"
Applicants' arguments filed October 1, 2021 have been fully considered but they are not persuasive.
As to Applicants' argument that the dense layer cannot be separated to determine mass or volume percent (Decl., Sec. 10a), the issue is not whether the layer can be separated and the definition provided based on a 10 nm pore size is unclear at best (Decl., Sec. 10c).
Applicants' argument that the porous portion and the dense layer can be as observed in "Fig[ure] 2 has been provided that clearly shows the pores" (Decl., Sec. 10b) is inconsistent with Applicants argument that in "Fig[ure] 2 … a person skilled in this technical area would understand that pores of nm (nanometer)-size cannot be observed" (Decl., Sec. 8a) and thus the terms render the claim indefinite.  If Applicants' are referencing an unlabeled photograph that appears after the signature of the declarant, the of the photograph to define the claimed "change between the porous portion and the dense layer cannot be observed" would constitute new matter.
Claims 7 and 9: "circle equivalent diameter"
Applicants' arguments filed October 1, 2021 have been fully considered but they are not persuasive.
Applicants' cite to paragraph 60 of the written description in arguing that the limitation "circle equivalent diameter" is not indefinite and discloses a method not relying upon software (Decl., Sec.11a,11c).  That portion of the written description states that "[a] circle equivalent diameter … is determined" without indicating how that determination is made (Spec., Pr60).  Further, the method referenced by Applicants refers to a "measurement of a diameter of pores" (Spec., Pr60).
As to Applicants assertion that paragraph 58 of the written descriptions states the "circle equivalent diameter" is used to calculate a ratio (Decl., Sec. 11c), that portion of the written description does not even mention "circle equivalent diameter" (Spec., Pr58).
As to Applicants' argument that paragraph 852 provides the equation to calculate the limitation (Decl., Sec. 11b), the written description does provide an equation to determine a "circle equivalent diameter" that relies upon the cross-section area S which is determined using software without disclosing the method or algorithm used to determine S (Pr84) thereby rendering the claim indefinite.
As to Applicants' assertion that a "circle equivalent diameter" can be calculated without the use of software (Decl., Sec. 11d), as Applicants note the procedure shown is only "[a]n example of a well-known procedure" indicating that it may not necessarily be the procedure used by the software disclosed in the written description.  Further, if the procedure relied upon by Applicants were added to the written description this would constitute new matter as nothing in the application as filed recites the procedure.
Response to Amendment
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The amendment filed November 19, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The material 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1, 2, 4-10, and 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a porous specific surface area yet the specification does not indicate whether this is a based on volume or mass as understood by a person of ordinary skill in the art according to Chen (Pg1/C1/Pr1, Pg2/C1/Pr2-Pg4/C2/Pr2 (deriving porous specific surface area per volume)).  Moreover, although Claim 1 recites units of m2/g, the written description contains an equation for a porous specific surface area that does not contain any units of mass (Spec., Pr52-55).  Thus, Applicants do not appear to have been in possession of the claimed invention on the effective filing date of the instant application.
Dependent claims not specifically recited are rejected on the same grounds for the same reason as the claims from which they depend have been rejected.
The following is a quotation of 35 U.S.C. 112(b):

Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "inscribed circle diameter" and "circumscribed circle diameter" yet the specification recites these are determined by software yet the algorithm and method have has not been disclosed (Pr47) leaving the determination indefinite.
The limitation "porous specific surface area" in Claim 1 is not defined by the claim, the specification does not provide a definition instead relying upon an unknown method contained in a non-patent document not included in an IDS and which does not appear to include the claim limitation (Spec., Pr51).  Further, Chen discloses that the porous specific surface area is measured based on volume or mass (Pg1/C1/Pr1, Pg2/C1/Pr2-Pg4/C2/Pr2 (deriving porous specific surface area per volume)) yet the written description indicates units of neither in computing the limitation (Spec., Pr54).  Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention rendering the claim indefinite. 
The limitation "modification degree" in Claim 1 renders the claim indefinite as the process of determining the limitation relies upon an unknown algorithm and method contained in software to determine the scribed circle diameter Di and circumscribed circle diameter Do that are then use to calculate a modification degree (Spec., Pr47).
Claim 2 recites the limitation "an average radius of pore" which is not defined by the claim, the specification does not provide a definition instead relying upon an unknown 
Claim 4 recites the limitation "cross section" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites a comparison between a porous portion and dense layer of the fiber yet does not define the density as molecular, volumetric, mass, or some other measurement.
The limitation "where a change between the porous portion and the dense layer cannot be observed" in Claim 6 is not defined by the claim, the specification does not provide a standard for ascertaining what level of observation may be required, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 recites the limitation "T1" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 9 each recite the limitation "circle equivalent diameter" yet the specification does not provide a definition instead relying upon an unknown algorithm and method contained in software (Spec., Pr84), and one of ordinary skill in the art would not be reasonably apprised of how to calculate the limitation and thus would not be apprised of the claimed scope of the invention rendering the claims indefinite.
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.
Prior Art Rejections
Although an attempt has been made to determine the claimed invention, the lack of written description and indefiniteness of the claims prevents a meaningful search of the prior art based upon any recognizable technical features and limitations in the art.
From the limited understanding possible and based upon examination of similar claims by examiners in other jurisdictions, it appears that Xue, et al., U.S. Publication No. 2007/0000507 may disclose the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/PATRICK ORME/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Because Applicants' mirror those of the declaration filed on October 1, 2021, reference will be made to the declaration for the sake of brevity unless otherwise indicated.
        2 Applicants appear to have meant paragraph 84 although citing to paragraph 85 which does not contain the cited equation.